DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Applicant’s response filed September 23, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 37-42, 49-53 and 55 are currently pending.  Claims 40-42 and 51-53 are withdrawn.  Claims 1-36, 43-48 and 54 are cancelled. Claims 37, 38, 49 and 50 are currently amended.  Claim 55 is new.


Specification
Applicant’s amendment submitted September 23, 2021 obviates the previous objection to the Specification.

Claim Interpretation
It is noted that claims 37 and 49 have been amended to recite limitations directed to the manner by which the claimed population of human retinal progenitor cells have been produced, i.e. product-by-process limitations.
Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the 
express markers that indicate eye field development, e.g. Otx2, SOX2;
express markers that indicate cell proliferation, e.g. PCNA;
express markers that indicate ‘stemness’, e.g. CD73, nestin;
express markers that indicate photoreceptors, e.g. Recoverin;
express markers that indicate neuronal lineage, e.g. NF200, Beta-3-tubulin;
express markers that indicate tissue morphogenesis and cell polarity, e.g.PTK7; and
do not express markers specific for neural stem cells, e.g. CD133, CD15 (SSEA-1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Rejection Withdrawn
RE: Rejection of Claims 37-39 and 49-50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Applicant has amended claims 37 and 49 to remove the references to cancelled claims 30 and 44, thus obviating the previous rejection of claims 37-39 and 49-50.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Rejection Maintained
Claims 37-39 and 49-50, and new claim 55, are rejected under 35 U.S.C. 101 because the claimed invention is not significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  Claim(s) 37-39 and 49-50 are directed to human retinal progenitor cells.  
The rejection has been updated in view of applicant’s claim amendments submitted September 23, 2021.
The rationale set forth below conforms to current Office practice for examination of claims under § 101.
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation.  All of the claims are directed to a statutory category, e.g., a composition (Step 1: YES).  
The next part of the analysis involves whether the claimed invention recites or is directed to one or more judicial exceptions (Step 2A, prong one).
It is noted that claims 37 and 49 have been amended to recite limitations directed to the manner by which the claimed population of human retinal progenitor cells have been produced, i.e. product-by-process limitations.
Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the 
Further regarding the use of low oxygen conditions of about 3% oxygen to prepare the claimed cell population, it is noted that such conditions mimic the native physiological environment, as evidenced by Klassen et al., (previously cited) and Young et al., (previously cited).  Klassen at paragraph [0016] discloses that the native environment for retinal progenitor cells during fetal development ranges from approximately 2% to 3.5% oxygen (hypoxic) and Young discloses culturing at 3% oxygen concentration mimics physiological oxygen (paragraph [0082]).
Thus, Claims 37 and 49 do not recite any additional elements other than those found in native cell populations.
Claims 37 and 49 do not recite any additional elements other than the claimed cells.
Claims 37 and 49 are directed to a composition comprising one component:
(i) human retinal progenitor cells; 
As recognized by the specification the cells are isolated from human fetal retinas at a gestational age of 14-18 weeks (paragraphs [0057] and [0069]). Although the claims recite the cells are a purified population of cells, based on the limited background information, the purified cells appear to be structurally and functionally identical to naturally occurring cells.
 Thus, the claimed composition appears to be a nature-based product.

Claims 38-39 and 50: claims 38 and 39 depend directly, or indirectly, from claim 37 and claim 50 depends directly from claim 49.   Claims 38 and 50 further defines the cell composition includes a generic carrier.  Claims 39 and 55 further define/limit the carrier is a pharmaceutically acceptable carrier.  It is noted that the recited carrier can include phosphate buffered saline (paragraph [0029]).  Pharmaceutically acceptable carriers can include a biological compatible carrier without excessive toxicity, or semi-solid gels, or solid materials such as cell scaffolds or matrices (paragraph [0051]) and paragraph [0057] of the specification discloses using the natural protein fibronectin as a cell matrix/scaffold.  Therefore, the carriers recited in claims 38 and 50, and the pharmaceutically acceptable carrier recited in claims 39 and 55, do not limit the progenitor cells in such a way that the cells are markedly different in structure or function from their natural counterpart.  
Accordingly, the claims are directed to an exception (Step 2A, prong one: YES).  

The next part of the analysis involves whether the claimed invention recites additional elements that integrate the judicial exception into a practical application (Step 2A, prong two).
The claims do not recite additional elements or steps that integrate the judicial exception into a practical application (Step 2A, prong two: No).
The final part of the analysis involves whether the claimed invention, as a whole, recite something “significantly more” than the judicial exception (Step 2B).  
In view of the above and considered as a whole, the claimed composition does not have markedly different characteristics from what occurs in nature and such elements discussed above are not significantly more than the indicated judicial exceptions.  Thus, 
In view of the above, claims 37-39, 49-50 and 55 are rejected under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Rejections Withdrawn
RE: Rejection of Claim(s) 37-39 and 49-50 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aftab;
Rejection of Claim(s) 37-39 and 49-50 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schmitt;
Rejection of Claims 37-39 and 49-50 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Klassen;
Rejection of Claim(s) 37-39 and 49-50 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Young:
Claims 37 and 49 have been amended to recite limitations directed to the manner by which the claimed population of human retinal progenitor cells have been produced, i.e. product-by-process limitations.
Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  In considering the product by process limitations, the process imparts these features:  providing human retinal progenitor cells that express SOX2, Recoverin, Otx2, CD73, PCNA, Beta3-tubulin, NF200, Nestin and PTK7.  The cells do not express CD15 and CD133.
Therefore, due to the claim amendments, the rejections under 35 U.S.C. 102(b) and 102(3) have been withdrawn, however the amendments have necessitated new grounds of rejection, as set forth below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 37-39, 49-50 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al., (US 2012/0321593; previously cited) (“Young”), in view of Schmitt et al., (Investigative Ophthalmology & Visual Science, December 2009, Vol. 50, No. 12, pages 5901-5908; previously cited) (“Schmitt”):
It is initially noted that claims 37 and 49 have been amended to recite limitations directed to the manner by which the claimed population of human retinal progenitor cells have been produced, i.e. product-by-process limitations.
In considering the product by process limitations, the process results in human retinal progenitor cells having the following features:  
express markers that indicate eye field development, e.g. Otx2, SOX2;
express markers that indicate cell proliferation, e.g. PCNA;
express markers that indicate ‘stemness’, e.g. CD73, nestin;
express markers that indicate photoreceptors, e.g. Recoverin;
express markers that indicate neuronal lineage, e.g. NF200, Beta-3-tubulin;
express markers that indicate tissue morphogenesis and cell polarity, e.g.PTK7; and
do not express markers specific for neural stem cells, e.g. CD133, CD15 (synonymous with SSEA-1).

Young is directed to methods for culturing human retinal progenitor cells (hRPCs) under low oxygen conditions. The low oxygen conditions permit the cells to retain their ability to differentiate into photoreceptors, thus making the cell population useful for treating a number of ocular diseases. (Abstract and paragraph [0010]).
Regarding claims 37 and 49, Young teaches the cells can be identified by various surface markers such as those that characterize undifferentiated cells, e.g. SSEA4.  Young teaches the various markers include those that indicate eye field development, e.g. Octx2, Sox2 or Pax6. The markers can further include proliferative markers such as CyclinD1, Ki67 or hTERT, as well as markers indicating ‘stemness’, e.g. cMyc, Klf4 or Oct4. (Paragraph [0051]). Young’s FIG. 2D further teaches the cells express Recoverin.  Thus, Young teaches a population of human retinal progenitor cells, wherein the cells express Octx2, Sox2, Pax6, Nestin, Recoverin, CyclinD1, Ki67, cMyc, Klf4 and Oct4.
 Young further teaches isolation of the human retinal progenitor cells from human fetal eyes at 16-20 weeks gestational age.  (Paragraph [0080]).  The fetal eye tissue was dissected and dissociated with 4 cycles of collagenase treatment using 0.1% collagenase. Cells were subsequently seeded in fibronectin-coated tissue culture flasks containing modified Ultraculture™ media comprising 20 ng/ml rhbFGF, 10 ng/ml rhEGF, Pen/strep, Nystatin and L-glutamine. In addition to the markers identified above, Young teaches the isolated hRPCs express Recoverin (Paragraph [0114] and FIG 2D).
Young does not further teach assaying for positive expression of PCNA (proliferation marker), CD73 (stemness marker), Beta3tubulin or NF200 (neuronal lineage markers).  However, Young’s isolation method is substantially the same as the instant invention (see Specification paragraphs [0057] and [0069]) and Young does teach the disclosed retinal progenitor cells have positive expression for Pax 6, CyclinD1, Ki67, Klf4, Oct4 and SSEA4, as is disclosed in the Specification at Table 2.
Purpose, left column, first paragraph, page 5901).
Schmitt specifically teaches isolating human retinal progenitor cells (hRPCS) from human retina of 14-18 weeks gestational age fetuses by separating the neuroretinal from the pigment epithelium. The tissue was minced and dissociated using 0.1% collagenase for 4 cycles to achieve complete dissociation. The cells were subsequently cultured using Ultraculture™ media comprising 10 ng/ml of EGF, 20 ng/ml of bFGF, L-glutamine, gentamicin and FBS. The cells were plated on fibronectin-coated tissue culture flasks (Isolation and Standard Cell Culture, pages 5901-5902).  Thus, Schmitt obtains hRPCs of the same gestational age using the same method as Young.  Schmitt further teaches the cells have negative expression for PROM-1 (synonymous with CD133). (Table 2, page 5903).
Therefore, Young and Schmitt teach obtaining hRPCs by substantially the same method as disclosed in the Specification and further recognize that human retinal progenitor cells obtained by substantially the same method as disclosed in the instant Specification have substantially similar marker profiles as the claimed population of human retinal progenitor cells. Thus, the teaching of Young, in view of Schmitt, discloses hRPCs produced by a substantially identical process. It is noted that, both Applicants’ and Young’s hRPCs are sufficiently similar to the claimed hRPCs that whatever differences exist are not patentably significant.  
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” See MPEP 2112.01 (I).
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants’ hRPCs differs, and if so to what extent, from Young’s disclosed population of human retinal progenitor cells.  Both Applicants' and Young’s retinal progenitor cells are obtained from human fetal retinas of the same gestational age, wherein the tissue was dissected and dissociated with 4 cycles of collagenase treatment using 0.1% collagenase and subsequently seeded in fibronectin-coated tissue culture flasks containing modified Ultraculture™ media comprising 20 ng/ml rhbFGF, 10 ng/ml rhEGF and cultured under low oxygen conditions  (Specification at paragraphs [0069] and [0076]), demonstrating a reasonable probability that the hRPCs disclosed by Young are either identical or sufficiently similar to the claimed hRPCs that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to Applicants.
Merely because a characteristic of a known cell population is not disclosed in a reference does not make the known cell population patentable. Applicants’ hRPCS possesses inherent characteristics which might not be displayed in the tests used in Young.  Clear evidence that Young’s hRPCs do not possess a critical characteristic that is possessed by the claimed hRPCs would advance prosecution and might permit allowance of claims to Applicants’ hRPCs.
	Regarding claims 38-39, 50 and 55, Young, at paragraph [0082], teaches the human retinal progenitor cells are cultured using flasks that have been coated with fibronectin.  Therefore, given the instant specification discloses the pharmaceutically .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37-39, 49-50 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,758,572 (“US ‘572”). Although the claims at issue are not identical, they are not patentably distinct from each other.
The rejection has been updated in view of Applicant’s claim amendments submitted September 23, 2021.
Instant claims 37-39, 49-50 and 55 claim the following composition: 
37. A purified population of human retinal progenitor cells having been cultured in from about 10 ng/ml to about 20 ng/ml epidermal growth factor and from about 10 ng/ml to about 20 ng/ml basic fibroblast growth factor in low oxygen conditions consisting of about 3% oxygen for at least 6 hours and wherein at least 80% of the population of the cells express the following identifiable markers SOX2, Recoverin, Otx2, CD73, PCNA, Beta3tubulin, NF200, Nestin, and PTK7 but not expressing CD15 and CD133. 




39. The composition of claim 38, wherein the carrier is a pharmaceutically acceptable carrier.

49. A purified population of human retinal progenitor cells having been cultured in from about 10 ng/ml to about 20 ng/ml epidermal growth factor and from about 10 ng/ml to about 20 ng/ml basic fibroblast growth factor in low oxygen conditions consisting of about 3% oxygen for at least 6 hours and wherein at least 90% of the population of the cells express the following identifiable markers SOX2, Recoverin, CD73, Beta3tubulin, NF200, Nestin, and PTK7 but not expressing CD15 and CD133.

50. A composition comprising the purified or isolated cell of the population of claim 49 and a carrier.

55. The composition of claim 50, wherein the carrier is a pharmaceutically acceptable carrier.

It is noted, as set forth above at Claim Interpretation, claims 37 and 49 have been amended to recite limitations directed to the manner by which the claimed population of human retinal progenitor cells have been produced, i.e. product-by-process limitations.
In considering the product by process limitations, the process results in human retinal progenitor cells having the following features:  
the population of the cells have positive expression for SOX2, Recoverin, CD73, Beta3tubulin, NF200, Nestin, and PTK7 but do not express CD15 and CD133.

Claim 1 of US ‘572 claims the following composition:
1. A composition comprising a pharmaceutically acceptable carrier and a purified population of human retinal progenitor cells having been cultured in from about 10 ng/ml to about 20 ng/ml epidermal growth factor and from about 10 ng/ml to about 20 ng/ml basic fibroblast growth factor in low oxygen conditions consisting of about 3% oxygen for at least 6 hours, said population of human retinal progenitor cells expressing the following positive identifiable markers: SSEA4, CD73, PTK7, PSA-NCAM, CD24, Crx, and Nrl but not expressing CD133, wherein at least 60% of the population of retinal progenitor cells 


Claim 11 of US ‘572 claims the following composition:
11. A composition comprising a purified population of human retinal progenitor cells and a fibronectin-coated surface, said human retinal progenitor cells having been cultured in from about 10 ng/ml to about 20 ng/ml epidermal growth factor and from about 10 ng/ml to about 20 ng/ml basic fibroblast growth factor in low oxygen conditions consisting of about 3% oxygen for at least 6 hours, and expressing the following positive identifiable markers: SSEA4, CD73, PTK7, PSA-NCAM, CD24, Crx, and Nrl but not expressing CD133, wherein at least 60% of the population of the retinal progenitor cells express Ki67 and Cyclin D1, and wherein the fibronectin-coated surface is suitable for implantation in vivo. 

Claims 2 of US ‘572 further claims the cells further express one or more of recoverin, Sox2 and Pax6.  Claims 1 and 2 of US ‘572 do not further recite the cells have positive expression for Beta3tubulin, NF200 and Nestin, and negative expression for CD15.  However, the population of retinal progenitor cells recited in claim 1 of US ‘572 are produced by the same method as disclosed in the instant specification at paragraphs [0069] and [0076] and Table 2 of the instant specification discloses the produced cells have positive expression for SSEA4, PSA-NCAM, CD24, Crx, and Nrl Ki67 and Cyclin D1, and do not express CD15.
It is noted, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” See MPEP 2112.01 (I).  Therefore, there is a reasonable probability that the hRPCs claimed by US ‘572 are either identical or sufficiently similar to the claimed hRPCs.

It is additionally noted that claims 14-16 of US ‘572 recite methods of using the compound of claim 1. Therefore, claims 14-16 of US ‘572 render obvious instant claims 37-39, 49-50 and 55 since methods of using the compound anticipates the claimed composition.

Response to Remarks
Rejection under 35 U.S.C. 101:
Applicant has traversed the rejection of record on the grounds that the cell population having been cultured under low oxygen conditions are markedly different from native cell populations, as discussed at Applicant’s remarks (page 7).
Applicant’s remarks have been fully considered, but are not found persuasive since low oxygen conditions mimic the native physiological environment, as evidenced by Klassen et al., (previously cited) and Young et al., (previously cited).  Klassen at paragraph [0016] discloses that the native environment for retinal progenitor cells during fetal development ranges from approximately 2% to 3.5% oxygen (hypoxic) and Young discloses culturing at 3% oxygen concentration mimics physiological oxygen (paragraph [0082]).
It is further noted that Applicant has provided no evidence showing the claimed progenitor cells have characteristics that are markedly different from the native fetal retinal progenitor cells.

 Rejections under pre-AIA  35 U.S.C. 102(b) and 102(e):
In response to Applicant’s remarks regarding the previous rejection of claims 37-39 and 49-50 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aftab or Schmitt and the rejection of claims 37-39 and 49-50 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Klassen or Young, as discussed at Applicant’s remarks (pages7-9), it is noted, as set forth above, due to the claim amendments, the rejections under 35 U.S.C. 102(b) and 102(e) have been withdrawn.
The amended claims are addressed under the new ground of rejection set forth above.

Rejection on the ground of nonstatutory double patenting:
No Terminal Disclaimer has been filed at this time. Therefore, the rejection is maintained.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 


/EVELYN Y PYLA/             Examiner, Art Unit 1633                                                                                                                                                                                           
/SCOTT LONG/             Primary Examiner, Art Unit 1633